Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00815-CV
____________
 
STEVE RAY HUGGINS,
Appellant
 
V.
 
BRENDA VIRGINIA TOWNS HUGGINS, Appellee
 

 
On Appeal from the 310th District
Court
Harris County, Texas
Trial Court Cause No.
97-58428
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed July 23, 2004.  The clerk=s record was filed on October 5,
2004.  The reporter=s record was filed on October 20,
2004.  No brief was filed.
On December 9, 2004, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before December 27, 2004, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 13, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.